Citation Nr: 0933094	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
primary insomnia.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

4.  Entitlement to a rating in excess of 40 percent for 
disabilities of the thoracic and lumbar spine, to include 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 
1979 and from November 1980 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003, July 2005, and June 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned during a Board 
hearing in April 2009.  He was afforded RO hearings in 
January 2004, March 2007, and June 2008.  A copy of each 
hearing transcript has been associated with the record.  The 
Board further notes that the Veteran submitted corrections to 
the hearing transcript in July 2009.  Following a review by 
the undersigned, the Veteran's changes have been accepted per 
38 C.F.R. § 20.716 (2008), and the corrections have been made 
a part of the record.

The issues of entitlement to service connection for IBS and 
entitlement to a rating in excess of 40 percent for 
disabilities of the thoracic and lumbar spine, to include 
degenerative disc disease, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  
2.  In a March 30, 2009, signed statement, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal of the issue of entitlement to a higher 
initial disability rating for primary insomnia.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to a higher 
initial rating for primary insomnia.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002 & Supp. 2008); 38 C.F.R. §4.87, 
Part 4, Diagnostic Code 6260 (2002 & 2008); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claims.  Accordingly, no further development 
of the record is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).

Increased Rating for Bilateral Tinnitus

The Veteran is currently service-connected at 10 percent for 
bilateral tinnitus.  The Veteran has alleged that, because he 
filed his claim prior to June 13, 2003, he is entitled to a 
10 percent evaluation in each ear, for a total of 20 percent, 
per Smith v. Nicholson, 19 Vet. App. 63, 78, (2005).  See 
Board hearing transcript, p. 3.

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  Tinnitus is evaluated under 
Diagnostic Code 6260, which was revised effective June 13, 
2003, to clarify existing VA practice that only a single 10 
percent evaluation is assigned for tinnitus, whether the 
sound is perceived as being in one ear, both ears, or in the 
head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 
(2008).  

The Veteran's original claim for service connection for 
tinnitus was granted in March 1994 with assignment of a 10 
percent disability evaluation from June 28, 1993.  The 
present appeal arises from a claim for a rating in excess of 
10 percent for tinnitus that was filed in February 2003.

Historically, in Smith v. Nicholson, the Veterans Court held 
that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Veterans Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a Veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

In this case, the Veteran's claim for a rating in excess of 
10 percent for tinnitus was filed in February 2003; thus the 
pre-June 2003 version of Diagnostic Code 6260 was considered.  
In any event, it is now settled that the version of 
Diagnostic Code 6260 in effect prior to June 2003, as well as 
the current regulation, precludes an evaluation in excess of 
a single 10-percent for tinnitus.  

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  There is no schedular 
basis upon which to award more than a single, 10 percent 
rating for tinnitus.  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Higher Initial Rating for Primary Insomnia 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  See 38 C.F.R. § 
20.202 (2008).  Withdrawal may be made by the appellant or by 
his authorized representative.  See 38 C.F.R. § 20.204 
(2008).  In March 2009, the Veteran provided a written 
statement noting that he was withdrawing his appeal regarding 
the issue of entitlement to a higher initial disability 
rating for primary insomnia.  Hence, there remain no 
allegations or errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review such claim and it 
is dismissed.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus is denied.

The appeal of the denial of a higher initial disability 
evaluation for primary insomnia is dismissed.


REMAND

Although further delay is regrettable, the Board is of the 
opinion that a remand would be probative in ascertaining an 
opinion as to whether the Veteran currently suffers from IBS, 
and, if so, whether that disorder was incurred during his 
period of active service.  Further, as the Veteran has 
claimed that his back disability has worsened since his last 
VA examination, an assessment as to the current level of 
severity of the Veteran's back disability is required prior 
to adjudication.

In this case, the Veteran claimed that he suffers from IBS, 
and that this disorder is was incurred during his periods of 
active service.  The Veteran asserts he currently has IBS 
that initially manifested itself during service and that he 
has continued to have symptoms of this condition since 
service.  Furthermore, he contends that his current diagnosis 
of a hiatal hernia does not preclude the existence of IBS.  
See VA Form 9, February 7, 2006.

While the Veteran's service treatment records are silent for 
a diagnosis of IBS or any other chronic gastrointestinal 
disorder, he reported with stomach cramps and diarrhea for 
three days, with slight vomiting, in June 1984.  The Veteran 
also had a fever, and he was diagnosed with gastroenteritis.  
Although a current diagnosis of IBS is absent within the 
Veteran's medical records, a VA treatment report from July 
2007 noted that the Veteran complained of diarrhea with some 
mucous.  The Veteran postulated that his symptoms may have 
been linked to IBS, however the examiner noted that a 
diagnosis could only be provided following a colonoscopy, as 
the diagnosis of IBS is exclusionary in nature.  As such, a 
diagnosis of IBS was not provided, though the examiner did 
note "probable" IBS.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

In light of the foregoing, the Veteran should be afforded a 
comprehensive examination in order to the current nature, 
severity, and etiology of any gastrointestinal disorder(s).  
All indicated tests and studies should be accomplished and 
the findings then reported in detail.  Should the examiner 
determine that the Veteran currently suffers from IBS or any 
other gastrointestinal disorder, the examiner should opine as 
to whether that disorder was incurred during either period of 
active service.

Regarding the Veteran's claim for an increased rating, the 
Veteran is currently service connected for disabilities of 
the thoracic and lumbar spine, to include degenerative disc 
disease, currently rated at 40 percent disabling.  His last 
lumbar/thoracic spine VA examination was provided in January 
2006.  At that time, the examiner noted disc narrowing at L1-
2, a mild compression deformity at T12, and anterior 
osteophytes.  See VA examination, January 12, 2006.  A 2007 
MRI revealed a disc bulge at L1-2 and stenosis, degenerative 
disc disease at L2-3, and L304, a disc bulge at L4-5, and 
central canal and foramenal encroachment.  See VA joint 
examination, August 12, 2008.  

During the Veteran's April 2009 Board hearing, he testified 
that his back symptoms have worsened since his January 2006 
examination.  See hearing transcript, p. 11.  The "duty to 
assist" also requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
See Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

On remand, the Veteran should be afforded an additional VA 
examination to ascertain the current nature and severity of 
his service connected back disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature, 
severity, and etiology of any 
gastrointestinal disorder. All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.

Send the claims folders to the examiner 
for review of pertinent documents therein. 
The examination report should reflect that 
such a review was conducted.

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any diagnosed 
gastrointestinal disorder had its onset 
during active service; or otherwise 
originated during active service.

2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity of his back disability.  The 
claims folders must be made available to 
and reviewed by the examiner.  

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and, to the extent possible, the 
examiner should assess the degree of 
severity of any pain.

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss of the 
lumbosacral spine.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

3.  The AMC should then readjudicate the 
Veteran's claims for service connection 
and for an increased rating in light of 
all of the evidence of record on the 
merits.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to 
the issues on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
David Wight
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


